BLISS, Presiding Judge
(concurring specially) :
The charging part of the Information is in substance that on November 11, 1971, the defendant did wilfully and unlawfully engage in business and hold himself out as a dealer in new 1972 Ford and Mercury automobiles under the name of Yale Motors.
The transcript of the trial proceedings shows that the State attempted to prove the offense charged by persons who had purchased vehicles from the defendant on three different occasions, and by certain advertisements and news story appearing in local newspapers circulated in the area of Payne County between the dates of September 9 and November 18, 1971, purportedly soliciting business for the defendant.
As to the alleged purchases of vehicles: One Charles Ramsey testified that he purchased a 1972 LTD Ford in October, 1971, with 400 miles on it and purchased it as a used automobile after first seeing it in Bristow. Danny V. Wright testified that he purchased a 1972 GMC truck from one Raymond Lundy at defendant’s lot about December 15, 1971, but again the vehicle came from Bristow. Gene McClary testified that he bought a 1972 Mercury automobile from the defendant in January, 1972, and that it had 4,726 miles on it.
These three witnesses were the only persons testifying as to purchases. Neither testified that he purchased a new and unused vehicle on November 11, 1971, or any other date. Thus, the State’s evidence failed in this regard.
As to newspaper entries: The State was permitted, over the objection of the defendant, to introduce in evidence one news story and three advertisements appearing in a local newspaper, The Yale News, between the dates of September 16 and November 18, 1971, and one advertisement appearing on November 11, 1971, in a paper called “Shop ’n Swap”, apparently circulated in the area of Yale, Oklahoma, as follows: “ ’72 Fords and Mercurys. Before you buy a new or used car, see Vernon Turner at Yale Motors for the best all-around deal possible.”
These five newspaper exhibits admitted in evidence were identified by the complaining witness, authorized Ford dealer in Yale, Oklahoma, and by no other witness. They were pure hearsay evidence. The defendant was not shown to be responsible for the news story or either of the advertisements except by the surmise of the complaining witness and by what he admittedly had been told by others. No person connected with either newspaper in any capacity, though surely available, appeared to connect the defendant with the publication of the exhibits. True, the exhibits were material and relevant but incompetent because of hearsay.
Further hearsay evidence was introduced by permitting the complaining witness to testify that certain State Officials had informed him that Yale Motors was a corporation and that defendant, Vernon Turner, was its president.
Defendant’s demurrer at the close of the State’s evidence should have been sustained.